DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
2.	Claim 1 is objected to because of the following informalities: Claim 1 is objected to because of typographical errors. Claim 1 recites in line 5 “…and us defined …”, it appears that Applicant intends to write is: if that is the case, it is suggested to change it to: “… and is defined …”. Appropriate correction is required.

Response to amendment
3.	This is a Final Office action in response to applicant’s remarks/arguments filed on 12/02/2020. 
4.	Status of the claims:
	•	Claims 1-2, 4-7, 9-12, 14-17 and 19-20 have been amended.
•	Claims 1-20 are currently pending and have been examined.

Response to remarks/arguments
5.	Applicant’s remarks/arguments filed on 12/02/2020 with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. Upon 
6.    	In response to Applicant’s remarks/arguments filed on 12/02/2020 regarding claims 1-20, the Examiner acknowledges that the combination of ASUSTek and Chung does not explicitly teach the newly recited features “wherein the cell index is user-equipment (UE)-specific” as argued by Applicant. However, the system of Kim et al. (US 20110188594 A1) cures this deficiency.
7.	On pages 3-6 of Applicants’ remarks dated 12/02/2020, the applicant states it is respectfully asserted that Chung fails to teach acquiring, through RRC signaling, information on OFDM symbols and RBs, either alone or as combined. FIG. 9 of Chung teaches a downlink resource structure, which is not configured through RRC signaling, in contrast with the amended claims.   
8.	  In response to applicant’s remarks, the examiner respectfully disagrees. It is important to note that the current rejection of amended independent claims 1, 6, 11, and 16 is an obviousness rejection depending upon the previously cited ASUSTek and Chung’s references in view of newly cited Kim’s reference. However, Chung discloses obtaining information on a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols and resource blocks (RBs). Since ASUSTek clearly discloses the use of RRC signaling to transmit/receive relative information to/from the UE (ASUSTek, page 2, section II-3). Then, this disclosure would lead a person of ordinary skill in the art to understand that the acquisition of OFDM symbols and resource blocks (RBs) can be acquired via RRC signaling as taught by ASUSTek.           
Please see the rejection below.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Application 16/553696 in view of Chung et al. (US 20090088148 A1).
Comparison table of the independent claims:
Instant US Application 16/554,047
US Application 16/553,696
Independent claim 1.  A method for monitoring a physical downlink control channel (PDCCH) in order to enable communication over a plurality of cells in a communication system, the method comprising:
acquiring a cell index for a cell, wherein the cell index is user-equipment (UE)-specific and defined based on radio resource control (RRC) signaling;
acquiring control channel information on an orthogonal frequency division multiplex (OFDM) symbol and a resource block through the dedicated RRC signaling; and
monitoring the PDCCH on a dedicated search space associated with the control channel information, wherein the dedicated search space is defined per each of the plurality of cells; and
receiving a physical downlink shared channel (PDSCH) on the cell based on the PDCCH, wherein the cell is one among the plurality of cells,
wherein the dedicated search space is defined based on an aggregation level, a number of PDCCH candidate for the aggregation level, and an identifier configured for the UE.

Independent claim 1.  A method for monitoring a physical downlink control channel (PDCCH) in order to enable communication over a plurality of cells in a mobile communication system, the method comprising:
acquiring a cell index for a cell, wherein the cell index is defined for aggregation of 


monitoring the PDCCH on a dedicated search space defined for the cell, wherein the dedicated search space is defined per each of the plurality of cells; and

receiving a physical downlink shared channel (PDSCH) on the cell based on the PDCCH, wherein the cell is one among the plurality of cells,
wherein the cell index is associated with one downlink frequency configured by the RRC signaling.
Independent claim 6.  A method for transmitting downlink control information to one user equipment (UE) in order to enable communication over a plurality of cells in a communication system, the method comprising:

transmitting information on a cell index for a cell, via radio resource control (RRC) signaling, wherein the cell index is UE-specific;
transmitting control channel information on an orthogonal frequency division multiplex (OFDM) symbol and a resource block via the RRC signaling;  
transmitting the downlink control information on a physical downlink control channel (PDCCH) in a dedicated search space associated with the control channel information, wherein the dedicated search space is defined per each of the plurality of cells; and
transmitting a physical downlink shared channel (PDSCH) corresponding to the downlink control information on the cell, wherein the cell is one among the plurality of cells,
wherein the dedicated search space is defined based on an aggregation level, a number of PDCCH candidate for the aggregation level, and an identifier configured for the UE.

Independent claim 4.  A method for monitoring a physical downlink control channel (PDCCH) in order to enable communication over a plurality of cells for communication in mobile communication system supporting one or more cells, the method comprising:
transmitting information on a cell index for a cell via radio resource control (RRC) signaling, wherein the cell index is defined for aggregation of the plurality of cells;

transmitting a physical downlink control channel (PDCCH) on a dedicated search space defined for the cell, wherein the 
transmitting the downlink control information on a physical downlink physical shared channel (PDSCH) on the cell based on the transmitted PDCCH, wherein the cell is one among the plurality of cells,

wherein the cell index is associated with one downlink frequency configured by the RRC signaling.

Independent claim 11.  An apparatus for monitoring a physical downlink control channel (PDCCH) in order to enable communication over a plurality of cells downlink control information in a communication system, the apparatus comprising:
a transceiver; and
a processor coupled with the transceiver, wherein the processor is configured to:
acquire a cell index for a cell, wherein the cell index is user equipment (UE)- specific and is defined based on a radio resource control (RRC) signaling;
acquire control channel information on an orthogonal frequency division multiplex (OFDM) symbol and a resource block via the RRC signaling; and
monitor the PDCCH on a dedicated search space associated with the control channel information, wherein the dedicated search space is defined per each of the plurality of cells; and 
receive a physical downlink shared channel (PDSCH) on the cell based on the PDCCH, wherein the cell is one among the plurality of cells,
wherein the dedicated search space is defined based on an aggregation level, a number of PDCCH candidate for the aggregation level, and an identifier configured for the UE.

Independent claim 7.  An apparatus for monitoring a physical downlink control channel (PDCCH) in order to enable communication over a plurality of cells in a mobile communication system, the apparatus comprising:
a transceiver configured to transmit and receive a signal; and 

a processor coupled with the transceiver, and configured to:
acquire a cell index for a cell, wherein the cell index is defined for aggregation of the plurality of cells and based on a radio resource control (RRC) signaling,



monitor the PDCCH on a dedicated search space defined for the cell, wherein the dedicated search space is defined per each of the plurality of cells, and
receive a physical downlink shared channel (PDSCH) on the cell based on the PDCCH, wherein the cell is one among the plurality of cells,
wherein the cell index is associated with one downlink frequency configured by the RRC signaling.
Independent claim 16.  An apparatus for transmitting downlink control information to one user equipment (TJE) in order to enable communication over a plurality of cells in a communication system, the apparatus comprising:
a transceiver; and a controller coupled with the transceiver and configured to: transmit information on a cell index for a cell via radio resource control (RRC) signaling, wherein the cell index is UE-specific;
transmit control channel information on an orthogonal frequency division multiplex (OFDM) symbol and a resource block via the RRC signaling; and 
transmit the downlink control information on a physical downlink control channel (PDCCH) in a dedicated search space associated with the control channel information, wherein the dedicated search 
transmit a physical downlink shared channel (PDSCH) corresponding to the downlink control information on the cell, wherein the cell is one among the plurality of cells,
wherein the dedicated search space is defined based on an aggregation level, a number of PDCCH candidate for the aggregation level, and an identifier configured for the UE.
Independent claim 10.  An apparatus for transmitting downlink control information to one user equipment (TJE) in order to enable communication over a plurality of cells in a mobile communication system, the apparatus comprising:
a transceiver configured to transmit and receive a signal: and

a processor coupled with the transceiver and configured to:

transmit information on a cell index for a cell via radio resource control (RRC) signaling, wherein the cell index is defined for aggregation of the plurality of cells,
transmit the downlink control information on a physical downlink control channel 
transmit a physical downlink shared channel (PDSCH) corresponding to the downlink control information on the cell, wherein the cell is one among the plurality of cells,
wherein the cell index is associated with one downlink frequency configured by the RRC signaling.



Regarding independent claims 1, 6, 11, and 16, US Application# 16/554047 discloses all the subject matter of claim 1, 6, 11, 16 with the exception of acquiring information for an orthogonal frequency division multiplex (OFDM) symbol and a resource block through the dedicated RRC signaling, wherein the dedicated search space is defined based on an aggregation level, a number of PDCCH candidate for the aggregation level, and an identifier configured for a user equipment (UE).
However, Chung from similar field of endeavor discloses acquiring information for an orthogonal frequency division multiplex (OFDM) symbol and a resource block via the RRC signaling (Chung, Fig. 9, para. 10, 57, 61: the downlink slot includes a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols in a time domain. Figure 9 also shows that a downlink slot includes 7 OFDM symbols and a resource block includes 12 sub-carriers in a frequency domain), wherein the dedicated search space is defined based on an aggregation level, a number of PDCCH candidate for the aggregation level, and an identifier configured for the UE (Chung, Fig. 11, para, 62-65: An identifier, which is referred to as a Radio Network Temporary Identifier (RNTI), is masked on the CRC according to the owner or usage of a PDCCH. If the PDCCH is for a specific UE 10, a unique identifier of the UE, for example, a Cell-RNTI (C-RNTI), may be masked on the CRC. Or, if the PDCCH is for paging information, a paging indication identifier, for example, Paging-RNTI (P-RNTI), may be masked on the CRC. The format of the PDCCH and the number of available bits of the PDCCH are determined according to association of the number of CCEs and the code rate provided by the CCEs).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine US Application with the teaching of Chung by using the following features as such Chung discloses obtaining information on a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols and resource blocks (RBs). Since ASUSTek clearly discloses the use of RRC signaling to transmit/receive relative information to/from the UE (ASUSTek, page 2, section II-3). Then, this disclosure would lead a person of ordinary skill in the art to understand that the acquisition of OFDM symbols and resource blocks (RBs) can be acquired via RRC signaling as taught by ASUSTek. The motivation for doing so would have been to provide the PDCCH with a code rate corresponding to radio channel's condition.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ASUSTeK+ (Blind decoding in L TE-A, dated 8/28/2009) in view of Chung et al. (US 20090088148 A1) in further in view of Kim et al. (US 20110188594 A1).

Regarding claims 1, 6, ASUSTek discloses a method for monitoring a physical downlink control channel (PDCCH) in order to enable communication over a plurality of cells in a communication system, the method comprising: acquiring a cell index for a cell, wherein the cell index is defined based on a radio resource control (RRC) signaling (ASUSTeK, pages 1-3, introduction, sections 1 & 2: receiving relative information of presence of carrier indicator through a higher layer signaling (such as RRC signaling) from eNB / DL assignments and UL grants for each component carrier based on cell index (such as DCI format) for single carrier (e.g. cell) with carrier indicator field of a value of 1, 2 or 3 bits); and monitoring the PDCCH on a dedicated search space associated with the control channel information (ASUSTeK, pages 1-3, sections 1 & 2: defining UE-specific search space based on aggregation level, a carrier indicator field of 0-3 bits, wherein the UE-specific search space comprises a number of physical downlink control channel (PDCCH) candidates for each aggregation level), wherein the dedicated search space is defined per each of the plurality of cells (ASUSTeK, pages 1-2, section II, II-1, II-2, II-3: UE-specific search space is identified per each carrier (e.g. each cell of the plurality of cells)); and receiving a physical downlink shared channel (PDSCH) on the cell based on the PDCCH (ASUSTek: PDCCH-based PDSCH reception is inherently well-known in the art), wherein the cell is one among the plurality of cells, wherein the dedicated search space is defined based on an aggregation level, a number of PDCCH candidate for the aggregation level (ASUSTek, pages 1, 2, sections II, II-1: UE-specific search space reduction: Based on some information, reduce UE-specific search space on the component carriers of PDCCH monitoring, such as constraining aggregation levels and the number of PDCCH candidates for each aggregation level). 
ASUSTek does not appear to explicitly disclose acquiring control channel information on an orthogonal frequency division multiplex (OFDM) symbol and a resource block via the RRC signaling; and an identifier configured for the UE.
However, Chung, from similar field of endeavor, discloses acquiring control channel information on an orthogonal frequency division multiplex (OFDM) symbol and a resource block via the RRC signaling (Chung, Fig. 9, para. 10, 53, 57, 61: the downlink slot includes a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols in a time domain. Figure 9 also shows that a downlink slot includes 7 OFDM symbols and a resource block includes 12 sub-carriers in a frequency domain. Moreover, paragraph 53 further discloses he PDCCH is a point-to-point bidirectional channel that transmits dedicated control information between the UE and the network and used by UEs having an RRC connection); and an identifier configured for the UE (Chung, para. 95: The starting location of the UE-specific search space may be determined
    PNG
    media_image1.png
    69
    286
    media_image1.png
    Greyscale
(e.g. an identifier configured for the UE)).
Therefore, it would have been obvious to one with ordinary skill in the art at the
time of invention to combine the invention of Philips with the teaching of LG by using the following features as such Chung discloses obtaining information on a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols and resource blocks (RBs). Since ASUSTek clearly discloses the use of RRC signaling to transmit/receive relative information to/from the UE (ASUSTek, page 2, section II-3). Then, this disclosure would lead a person of ordinary skill in the art to understand that the acquisition of OFDM symbols and resource blocks (RBs) can be acquired via RRC signaling as taught by ASUSTek. The motivation for doing so would have been to provide the PDCCH with a code rate corresponding to radio channel's condition.
	The combination of ASUSTek and Chung does not appear to explicitly disclose wherein the cell index is user-equipment (UE)-specific.
	However, Kim from similar field of endeavor discloses wherein the cell index is user-equipment (UE)-specific (Kim, para. 107, 109: a carrier index of UE-specific carrier aggregation or recognition domain, a cell index of a cell set which is specifically set, a subframe index of a specific subframe having specific features such as a precoding pattern or a reference symbol type/pattern).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of ASUSTek as modified by Chung with 

Regarding claims 2, 7, 12, 17, ASUSTek as modified by Chung and Kim discloses the method of claim claims 1 and 6, the apparatus of claims 11 and 16, however, Chung further discloses wherein a cell of a PDCCH transmission is defined by the RRC signaling (Chung, para. 108: the UE 10 acquires a previous CCE aggregation level for its own PDCCH, and the previous CCE aggregation level may be a CCE aggregation level acquired from a BS by a RRC signaling). 
Therefore, it would have been obvious to one with ordinary skill in the art at the
time of invention to combine the invention of ASUSTek with the teaching of Chung by using the above features such as a cell of a PDCCH transmission is defined by the RRC signaling as taught by Chung. The motivation for doing so would have been to provide the PDCCH with a code rate corresponding to radio channel's condition.

Regarding claims 3, 8, 13, 18, ASUSTek as modified by Chung discloses the method of claim claims 1 and 6, the apparatus of claims 11 and 16, wherein inclusion of a carrier indicator is different between downlink control information formats (ASUSTek, page 1, sections 1 and 2: separate coding of DL assignments and UL grants for each component carrier based on DCI format(s) for single carrier with an additional carrier indicator field of 0-3 bits). 

Regarding claims 4, 9, 14, 19, ASUSTek as modified by Chung discloses the method of claims 1 and 6, the apparatus of claims 11 and 16 with the exception wherein inclusion of a carrier indicator is defined by the RRC signaling and is UE-specific.
 However, Kim from similar field of endeavor discloses wherein inclusion of a carrier indicator is defined by the RRC signaling and is UE-specific (Kim, para. 109: a carrier index of UE-specific carrier aggregation or recognition domain, a cell index of a cell set which is specifically set, a subframe index of a specific subframe having specific features such as a precoding pattern or a reference symbol type/pattern).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of ASUSTek as modified by Chung with the teaching of Kim by using the above features such as the cell index is user-equipment (UE)-specific as taught by Kim. The motivation for doing so would have been to enable the allocation of resources to specific uplink control channel feedback to be dynamically signaled by an L1/L2 control signal (as in a PDCCH or MAC message) or high layer signaling (such as RRC signaling).

Regarding claims 5, 10, 15, 20, ASUSTek as modified by Chung discloses the method of claims 1 and 6, the apparatus of claims 11 and 16, wherein a downlink control information format to be used is configured (ASUSTek, page 1, section 2, para. 2: recites the configuration of the DCI formats).

Regarding claims 11, 16, ASUSTek discloses an apparatus for monitoring a physical downlink control channel (PDCCH) in order to enable communication over a plurality of cells in a communication system, the apparatus comprising: a transceiver; and a processor coupled with the transceiver, wherein the processor is configured to: acquire a cell index for a cell, wherein the cell index is defined based on a radio resource control (RRC) signaling (ASUSTeK, pages 1-3, introduction, sections 1 & 2: receiving relative information of presence of carrier indicator through a higher layer signaling (such as RRC signaling) from eNB / DL assignments and UL grants for each component carrier based on cell index (such as DCI format) for single carrier (e.g. cell) with carrier indicator field of a value of 1, 2 or 3 bits); and monitor the PDCCH on a dedicated search space associated with the control channel information (ASUSTeK, pages 1-3, sections 1 & 2: defining UE-specific search space based on aggregation level, a carrier indicator field of 0-3 bits, wherein the UE-specific search space comprises a number of physical downlink control channel (PDCCH) candidates for each aggregation level), wherein the dedicated search space is defined per each of the plurality of cells (ASUSTeK, pages 1-2, section II, II-1, II-2, II-3: UE-specific search space is identified per each carrier (e.g. each cell of the plurality of cells)); and control the transceiver to receive a physical downlink shared channel (PDSCH) on the cell based on the PDCCH (ASUSTek: PDCCH-based PDSCH reception is inherently well-known in the art), wherein the cell is one among the plurality of cells, wherein the dedicated search space is defined based on an aggregation level, a number of PDCCH candidate for the aggregation level (ASUSTek, pages 1, 2, sections II, II-1: UE-specific search space reduction: Based on some information, reduce UE-specific search space on the component carriers of PDCCH monitoring, such as constraining aggregation levels and the number of PDCCH candidates for each aggregation level). 
ASUSTek does not appear to explicitly disclose acquire control channel information on an orthogonal frequency division multiplex (OFDM) symbol and a resource block via the RRC signaling; and an identifier configured for the UE.
However, Chung, from similar field of endeavor, discloses acquire control channel information on an orthogonal frequency division multiplex (OFDM) symbol and a resource block via the RRC signaling (Chung, Fig. 9, para. 10, 53, 57, 61: the downlink slot includes a plurality of Orthogonal Frequency Division Multiplexing (OFDM) symbols in a time domain. Figure 9 also shows that a downlink slot includes 7 OFDM symbols and a resource block includes 12 sub-carriers in a frequency domain. Moreover, paragraph 53 further discloses he PDCCH is a point-to-point bidirectional channel that transmits dedicated control information between the UE and the network and used by UEs having an RRC connection); and an identifier configured for the UE (Chung, para. 95: The starting location of the UE-specific search space may be determined
    PNG
    media_image1.png
    69
    286
    media_image1.png
    Greyscale
(e.g. an identifier configured for the UE)).
Therefore, it would have been obvious to one with ordinary skill in the art at the

	The combination of ASUSTek and Chung does not appear to explicitly disclose wherein the cell index is user-equipment (UE)-specific.
	However, Kim from similar field of endeavor discloses wherein the cell index is user-equipment (UE)-specific (Kim, para. 107, 109: a carrier index of UE-specific carrier aggregation or recognition domain, a cell index of a cell set which is specifically set, a subframe index of a specific subframe having specific features such as a precoding pattern or a reference symbol type/pattern).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the invention of ASUSTek as modified by Chung with the teaching of Kim by using the above features such as the cell index is user-equipment (UE)-specific as taught by Kim. The motivation for doing so would have been to enable the allocation of resources to specific uplink control channel feedback to be dynamically signaled by an L1/L2 control signal (as in a PDCCH or MAC message) or high layer signaling (such as RRC signaling).

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                   16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466